Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-16, 21-25 are pending.
The RCE and amendments filed 10/21/2022 are entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In at least pages 8 through 9 of Remarks dated 10/21/2022, Applicant asserts that Wei does not suggest “a violation by the first provider NF”. 
Given the lack of details/elaboration on what constitutes “a violation” by the first provider NF, it is reasonable to interpret “violation” as any one of : an error, a failure, or an occurrence that otherwise impedes the flow of facilitating the requested service.
In Wei’s example, in particular page 7, the error occurs at the first provider is that the first provider cannot process the request due to failure for log-in for the user with the service information provider in the user request. 
Note that the Specification itself has a liberal views of what constitutes a violation. For example, ¶0113, Service Unavailable, or Internal Server Error.  Service Unavailable simply means the requested service is simply not available at the time, rather than the service provider, to no fault of its own, being violating any rules. In ¶0017, other example being high traffic that causes overload in traffic causing delay response, which is incurred by exceedingly high number of users at a given time rather than the service provider committing any faults. 
Given the inclusive spirit of the Specification when it comes to the concept of “violation by the service provider”, failure to log in for a user in reference Wei is consistent with the claim limitation.
Thus, under BRI, reference Wei meets the limitation “violation by the first provider”.
Regarding argument(s) for claim 9, and similarly claim 21, Applicant argues that the first provider of Wei does not store any predetermined response criterion. 
The Examiner respectfully disagrees.
Wei in page 7 discloses “The first provider finds that the user cannot log in by itself, and needs the cooperation of the second provider, so the redirect is completed.”
Wei further discloses the USSD receives the response message from the first provider, in particular “The content of the information field is also pointed out. At the same time, the content of the action field of the new address field is parsed. When the content of the action field is 4 or 5, only the redirect is needed.” 
Clearly values of the action field are recognizable to the USSD center. The USSD knows what value of 4 or 5 in the particular field means.  A redirect in and of itself is indicative that first provider’s inability to facilitate the request service. 
Should Applicant would like to seek distinction in this aspect, Applicant is encouraged to elaborate on the particular content of the error message having particular indicia corresponding to a particular violation type and matching the  stored violation criteria (threshold, range, etc...). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-16, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2017/173967) – Translation on record – and in view of Duraisamy et al. (US 8,806,043) and in further view of Larkin (WO 2016/050990).
As to claim 1:
Wei discloses a method performed by a mobile network gateway device (USSD center – Fig. 7), the method comprising: receiving, via a network interface, a first request from a consumer (Page 7, step S301 and associated texts, the USSD center receives a service request originated from a user.  The USSD center exchanges data with other entities through a communication interface) forwarding the first request having requested service content via the network interface to a first provider NF; (See Page 7, last 4 paragraphs, the USSD center selects the first provider according to the first service request and forwarding the requested service content to the first provider)
Receiving an error response to the first request from the first provider NF (See page 8, step 304, USSD center receives the response message indicative of the failure from the first provider)
 detecting a violation by the first provider NF based at least in part on the receiving error response; (See Page 7, last two paragraph, and step 304 in page 8, detecting and recognizing a violation by the first provider based on the content of the response message (i.e. in this particular example, the violation being the first provider cannot process the service request due to login failure), (redirection type) is sent to USSD) receiving, via the network interface, a second request; and forwarding the second request to a second provider NF. (See Page 8, first and second paragraph, discussion of step S304, the USSD center receives the redirection message having the service request (second request), the USSD then forward the service request in the assembled information message to the second provider using identification data for the second provider)

Wei discloses receiving the request from a user as described in step S301, however omitted the specific serving network structure elements in a high-level description, for example a consumer network function entity.

Duraisamy, in a related field of endeavor, also disclose routing service requests to service providers using routing entities (Abstract), and Duraisamy goes in details in the serving network structure, in Fig. 7, in which a eNB 720 (read as a consumer network function) for example serves as the edge node to relay all data to/from the UE to the service provider (servers) network 120 where the service requests are to be forwarded to one or more routing entity which processes and forwards service requests to appropriate service providers. As Wei’s service request is transmitted by the user device, the edge network node (for example eNB 720) would be the one to convey the service request to routing entity such as the USSD.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network system in Wei where the USSD center receive/forward service requests would include an eNB (consumer network function) as detailed in Duraisamy in Fig. 7.  Access network structures advantageously allow users to connect to core network wherever they are located with coverage.

Wei in the combination with Duraisamy discloses the USSD as proxy/gateway of a mobile network that controls service traffic as discussed in detailed above, however is open-ended on the nature of the mobile network, namely 5G network as claimed.
However, incorporating existing method/functionality into newer network protocols have been a routine in the art rather than constituting an inventive step. In fact, Larkin, in a related field of endeavor discloses a USSD proxy/gateway in a mobile network (at least Fig. 19) that direct service traffic, and that network elements of the mobile network providing equivalent functionality in later version/ newer releases of the mobile network such as 5G (See page 13, lines 40-45, also page 76, lines 5-15).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wei/Duraisamy’s USSD gateway can be implemented in newer and later releases of the network in which it is situated, namely any of 5G network subtypes.  As apparent in Wei’s disclosure, the invention is not limited to any network classification, thus allowing one of skilled in the art to contemplate the invention in context of a 5G network. Moreover, as apparent in Larkin, Fig. 19 and at least page 76, lines 5-15 that transferring of current technology into newer release of network is merely a routine in the art, and that the network comprising the USSD gateway can be implemented as a 5G network. 


As to claim 9:
Wei discloses at least one tangible, non-transitory computer readable medium comprising instruction that, when executed by one or more processors, causes the one or more processors to perform (USSD center – Fig. 7): receiving, via a network interface, a first request from a consumer (Page 7, step S301 and associated texts, the USSD center receives a service request originated from a user.  The USSD center exchanges data with other entities through a communication interface) forwarding the first request having requested service content via the network interface to a first provider NF; (See Page 7, last 4 paragraphs, the USSD center selects the first provider according to the first service request and forwarding the requested service content to the first provider)
 detecting a violation by the first provider NF of a tleast one predetermined response criterion stored by the SCP; (See Page 7, last two paragraph, and step 304 in page 8, detecting and recognizing a violation by the first provider based on the content of the response message (i.e. in this particular example, the violation being the first provider cannot process the service request due to login failure), (redirection type) is sent to USSD). The USSD recognizing the action values, etc...) receiving, via the network interface, a second request; and forwarding the second request to a second provider NF. (See Page 8, first and second paragraph, discussion of step S304, the USSD center receives the redirection message having the service request (second request), the USSD then forward the service request in the assembled information message to the second provider using identification data for the second provider)

Wei discloses receiving the request from a user as described in step S301, however omitted the specific serving network structure elements in a high-level description, for example a consumer network function entity.

Duraisamy, in a related field of endeavor, also disclose routing service requests to service providers using routing entities (Abstract), and Duraisamy goes in details in the serving network structure, in Fig. 7, in which a eNB 720 (read as a consumer network function) for example serves as the edge node to relay all data to/from the UE to the service provider (servers) network 120 where the service requests are to be forwarded to one or more routing entity which processes and forwards service requests to appropriate service providers. As Wei’s service request is transmitted by the user device, the edge network node (for example eNB 720) would be the one to convey the service request to routing entity such as the USSD.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network system in Wei where the USSD center receive/forward service requests would include an eNB (consumer network function) as detailed in Duraisamy in Fig. 7.  Access network structures advantageously allow users to connect to core network wherever they are located with coverage.

Wei in the combination with Duraisamy discloses the USSD as proxy/gateway of a mobile network that controls service traffic as discussed in detailed above, however is open-ended on the nature of the mobile network, namely 5G network as claimed.
However, incorporating existing method/functionality into newer network protocols have been a routine in the art rather than constituting an inventive step. In fact, Larkin, in a related field of endeavor discloses a USSD proxy/gateway in a mobile network (at least Fig. 19) that direct service traffic, and that network elements of the mobile network providing equivalent functionality in later version/ newer releases of the mobile network such as 5G (See page 13, lines 40-45, also page 76, lines 5-15).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wei/Duraisamy’s USSD gateway can be implemented in newer and later releases of the network in which it is situated, namely any of 5G network subtypes.  As apparent in Wei’s disclosure, the invention is not limited to any network classification, thus allowing one of skilled in the art to contemplate the invention in context of a 5G network. Moreover, as apparent in Larkin, Fig. 19 and at least page 76, lines 5-15 that transferring of current technology into newer release of network is merely a routine in the art, and that the network comprising the USSD gateway can be implemented as a 5G network. 


As to claim 21:
Wei discloses  system comprising: a service communication proxy (USSD center – Fig. 7) including a network interface and configured to perform one or more operations comprising: receiving, via a network interface, a first request from a consumer device (Page 7, step S301 and associated texts, the USSD center receives a service request originated from a user.  The USSD center exchanges data with other entities through a communication interface) forwarding the first request via the network interface to a first provider NF; (See Page 7, last 4 paragraphs, the USSD center selects the first provider according to the first service request and forwarding the requested service content to the first provider)
 detecting a violation by the first provider NF; ((See Page 7, last two paragraph, and step 304 in page 8, detecting and recognizing a violation by the first provider based on the content of the response message (i.e. in this particular example, the violation being the first provider cannot process the service request due to login failure), (redirection type) is sent to USSD). The USSD recognizing the action values, etc...)  storing an indication of the violation by the SCP as a stored violation (Since the USSD receives the message having the indication, thus it is stored in some capacity at the SCP) receiving, via the network interface, a second request; and forwarding the second request to a second provider NF based at least in part on the stored violation. (See Page 8, first and second paragraph, discussion of step S304, the USSD center receives the redirection message having redirect indicia and  the service request (second request), the USSD then forward the service request in the assembled information message to the second provider using identification data for the second provider)

Wei discloses receiving the request from a user as described in step S301, however omitted the specific serving network structure elements in a high-level description, for example a consumer network function entity.

Duraisamy, in a related field of endeavor, also disclose routing service requests to service providers using routing entities (Abstract), and Duraisamy goes in details in the serving network structure, in Fig. 7, in which a eNB 720 (read as a consumer network function) for example serves as the edge node to relay all data to/from the UE to the service provider (servers) network 120 where the service requests are to be forwarded to one or more routing entity which processes and forwards service requests to appropriate service providers. As Wei’s service request is transmitted by the user device, the edge network node (for example eNB 720) would be the one to convey the service request to routing entity such as the USSD.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network system in Wei where the USSD center receive/forward service requests would include an eNB (consumer network function) as detailed in Duraisamy in Fig. 7.  Access network structures advantageously allow users to connect to core network wherever they are located with coverage.

Wei in the combination with Duraisamy discloses the USSD as proxy/gateway of a mobile network that controls service traffic as discussed in detailed above, however is open-ended on the nature of the mobile network, namely 5G network as claimed.
However, incorporating existing method/functionality into newer network protocols have been a routine in the art rather than constituting an inventive step. In fact, Larkin, in a related field of endeavor discloses a USSD proxy/gateway in a mobile network (at least Fig. 19) that direct service traffic, and that network elements of the mobile network providing equivalent functionality in later version/ newer releases of the mobile network such as 5G (See page 13, lines 40-45, also page 76, lines 5-15).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wei/Duraisamy’s USSD gateway can be implemented in newer and later releases of the network in which it is situated, namely any of 5G network subtypes.  As apparent in Wei’s disclosure, the invention is not limited to any network classification, thus allowing one of skilled in the art to contemplate the invention in context of a 5G network. Moreover, as apparent in Larkin, Fig. 19 and at least page 76, lines 5-15 that transferring of current technology into newer release of network is merely a routine in the art, and that the network comprising the USSD gateway can be implemented as a 5G network. 


As to claims 2, 22 and 10:
Wei, Larkin and Duraisamy  discloses all limitations of claim 1/9/21, Wei does not explicitly disclose detecting the violation at least partly by determining that the first provider NF has not provided a response to the first request within a predetermined time period after the forwarding of the first request. However, Duraisamy, again remedies Wei’s shortcoming, in disclosing in Abstract that a network device to realize a first timeout without receiving a response, thereby detecting said violation. 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network system in Wei where the violation at least partly by determining that the first provider NF has not provided a response to the first request within a predetermined time period as disclosed by Duraisamy.  As service requests can be unfulfilled by many reasons, having the network device to recognize various triggers improves responses of the network structure as a whole. 

As to claims 23 and 11:
 Wei, Larkin and Duraisamy discloses all limitations of claim 1/9/21, further comprising detecting the violation at least partly by determining that the first provider NF has provided an error response to the first request. (See Wei, Page 7, last two paragraph, detecting a violation by the first provider (i.e. in this particular example, the violation being the user cannot log in, or has not logged in), the redirection type (i.e.  error type or reason/cause of redirection) is sent to USSD)

As to claims 4, 24 and 12:
Wei, Larkin and Duraisamy discloses all limitations of claim 1/9/21, further comprising: locating a service identifier in the second request; and selecting the second provider NF based at least in part on the service identifier. (See Wei, first two paragraphs, the USSD parses the response from the first provider, from which it retrieves service processing information of the second provider, access code and address associated with the second provider, and as such selected to forward the service request to the second provider)


As to claims 5 and 13:
Wei, Larkin and Duraisamy discloses all limitations of claim 1/9, further comprising: receiving, via the network interface, a plurality of requests, the plurality of requests comprising the second request (Regarding the second request, See Page 8, first and second paragraph, discussion of step S304, the USSD center receives the redirection message having the service request (second request), the USSD then forward the service request in the assembled information message to the second provider using identification data for the second provider) and a third request; and forwarding the third request to the first provider NF after detecting the violation by the first provider NF. (Duraisamy also specifies that a server might be entitled to three retries of service request attempts in col. 7, lines 25 to 35.  This implementation advantageously to ensure a non-responsive server to have a chance to response in case of temporary congestion)

As to claims 6 and 14:
Wei, Larkin and Duraisamy discloses all limitations of claims 5/13, wherein: the first request comprises an initial request for initialization of state data; and the second request comprises an update request for modification of the state data. (See Wei, page 7, last two paragraph through first two paragraphs of page 8, the first request indicates service associated with the user subscription to be initialized. The second request (redirection request) is initiated in response to the first provider needs cooperation of the second provider, and to modifying destination for the service implementation)

As to claims 7 and 15:
Wei, Larkin and Duraisamy discloses all limitations of claim 1/9, further comprising: Duraisamy further discloses retrieving, from a network registry device, registration information; and selecting the second provider NF based at least in part on the registration information (See col. 5, lines 1-15, sequence of selecting further servers for service requests are stored in a registry 130).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wei’s system can be also implemented in additional to its existing method of choosing second serving entity, the sequence of servers to be contacted.  This implementation is useful when the first server is entirely non-responsive (the routing entity does not need to rely on first server’s redirection message to choose the secondary server).



As to claims 8 and 16:
Wei, Larkin and Duraisamy discloses all limitations of  claim 7/15, wherein: the first request is associated with a terminal; the second request is associated with the terminal; the registration information specifies that the terminal is associated with the first provider NF; and the registration information specifies that the terminal is not associated with the second provider NF. (See Wei, Fig. 8, server device 731 is associated with a first provider, server device 732 is associated with the second provider, wherein the first and second providers are distinct.  The first request is destined for the first provider and thus it is associated with the device 731 (terminal). The second request (redirect request) is originated from the first provider, thus it is associated with also device 731. As Duraisamy discloses a repository storing sequence information of servers, and in Wei’s context that first and second providers are distinct entities, thus the information of the 731 should not have anything to do with the second provider)

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2017/173967) – Translation on record – and in view of Duraisamy et al. (US 8,806,043) and in further view of Larkin (WO 2016/050990) in view of ElArabawy (US 2013/0290492).

As to claim 25: 
Wei, Larkin and Duraisamy discloses al limitations claim 1, however is silent on the violation comprises a delayed response received from the first provider NF.
ElAbrabawy, in a related field of endeavor, discloses a situation in which a video streaming server entity to create and send a HTTP 504 Gateway Timeout message, which intrinsically indicates the server fails to provide a timely response to a request (See ¶0086).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Wei and others to incorporate a response for delay response with the Timeout 504 above to take in account of situations that are not login failure, for example traffic congestion in networks for example.  Such implementations improves response flexibility of the system. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-16, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patent No. 10772062 per record.
Applicant has requested to have the rejection in abeyance until at least one claim is allowed. 
Newly introduced claim 25 are subjected to the rejection as well because the subject matter is known in the art in view of reference ElArabawy. 
While the claims have been amended, this does not patentably distinct from the parent application by at least the explanations in the references of record above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rai et al. (US 8,159,961) - A method and a system for processing data requests in a client-server computing environment, such as the Web, are disclosed. A client device initially transmits a data request to a randomly selected first server device. The first server device may reject the data request if its request queue threshold is exceeded. The client device retransmits the data request, including the request queue threshold, to a randomly selected second server device. The second server device may reject the data request if the request queue threshold of the first server device is smaller than a request queue threshold of the second server device. The client device transmits the data request back to the first server device, including the request queue threshold of the second server device. The first server device processes the data request and adjusts its request queue threshold based on the request queue thresholds of the first and the second server devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUAN M HUA/Primary Examiner, Art Unit 2645